Citation Nr: 0523804	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 2000 to November 
2000.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in April 2003, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the RO denied the veteran's claim on 
the basis that the right shoulder was a pre-existing 
disability that was not aggravated by service.  The veteran 
testified before the Board in June 2005 that he first injured 
his shoulder in basic training.  

The veteran's service medical records include a pre-entrance 
examination report from July 2000, 3 months prior to his 
entrance on active duty, that reflects no complaint or 
findings of a right shoulder condition.  Interestingly, the 
veteran completed a form on October 18, 2000 at the reception 
station at Fort Benning.  On that form the veteran 
specifically denied being treated for any injuries or 
illnesses that he did not mention at his MEPS station; denied 
having any serious injuries or illnesses, or being treated by 
a physician since his last army physical; and denied that his 
health had deteriorated since his last physical.  

However, when he subsequently reported to Army medical staff 
during training that he was experiencing problems, private 
medical records were obtained from the prior month.  
Specifically, the veteran was treated in September 2000 for a 
chief complaint of a long history of pain in his right 
shoulder.  Private radiology reports from this period noted 
the presence of calcification within the subacromial space.  
The private physician who provided treatment to the veteran 
assessed probable rotator cuff tendonitis and bursitis with 
subscapular bursitis.  The physician informed the veteran of 
the potential need for surgery.

Service medical records indicate, among other things, the 
veteran initially denying any prior shoulder problem, but 
subsequently admitting in October 2000 that he had a prior 
shoulder injury.  Subsequent records show a small bone 
density inferior to the acromion.  This was attributed to an 
unfused chip from an old trauma.  In November 2000, the 
veteran was given a permanent "P3" profile.  The veteran 
was discharged from the Army in November 2000 for failure to 
meet procurement medical fitness standards.  Thus, it appears 
from the record that the veteran's right shoulder disorder 
clearly and unmistakably preexisted his entry into active 
service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.

Also of record is a treatment report from December 2001, 
wherein the veteran was seen for complaints of right shoulder 
pain.  He reported that he felt pain and a "pop" while 
lifting a recliner.  He reported that he was previously 
healthy when questioned as to his past medical history.  

A veteran may be entitled to service connection if his 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

The Board acknowledges that the veteran underwent a VA 
arranged examination in March 2003, in which the examiner 
opined that if the veteran's history that the injury occurred 
in service was to be believed, then the veteran's chronic 
shoulder problem is related to that injury.  While the 
examining physician did review limited post-service medical 
records, he did not review the claims file.  Upon review of 
the examination report, it is clear that the veteran did not 
mention his pre-service injury/treatment to the examiner, and 
the examiner's opinion is not a fully informed one. 

Consequently, the Board concludes that a remand is necessary 
for the examiner to review the claims file and determine 
whether the veteran's in-service complaints represent a 
permanent increase in the pre-existing condition.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not free 
to substitute its own medical judgment for that of such an 
expert); see also 38 C.F.R. § 3.159(c)(4).  Therefore, the 
case is remanded for the veteran to undergo a VA examination 
to address the issue of aggravation.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disorder since December 2001.  
After securing any necessary release, 
the RO should obtain copies of such 
records that are not in file.

2.  The claims folder should be returned 
to the VA authorized examiner who 
conducted the March 2003 examination, if 
possible, for an opinion as to whether 
the veteran's right shoulder condition 
was aggravated by service.  The examiner 
should indicate in the report that the 
claims file was reviewed.

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner should provide an opinion 
as to whether the veteran's preexisting 
right shoulder condition underwent a 
permanent increase in severity of the 
underlying condition due to service, or 
whether the complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If there was 
an increase in the severity of the 
underlying disability, the examiner 
should provide an opinion on whether 
that increase was due to the natural 
progress of the disorder.

If the original examiner is not 
available, the opinion should be 
obtained from another qualified 
physician.  If an examiner determines 
that a new examination is necessary to 
render the opinion, an examination 
should be authorized.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

